Citation Nr: 1018530	
Decision Date: 05/19/10    Archive Date: 06/04/10	

DOCKET NO.  08-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for psoriasis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the VARO 
in Huntington, West Virginia, that granted service connection 
for psoriasis and assigned a 10 percent disability rating, 
effective November 27, 2001.

At the time of a March 2010 video conference hearing, it was 
indicated that the issue of the Veteran's entitlement to an 
earlier effective date for the grant of service connection 
for psoriasis was being withdrawn.  Accordingly, that issue 
is no longer in appellate status.  

A review of the record reveals that service connection is 
currently in effect for disabilities that include:  Arthritis 
of the cervical spine, rated as 10 percent disabling; 
traumatic arthritis of the left knee with psoriatic 
arthritis, rated as 10 percent disabling; and traumatic 
arthritis of the right knee with psoriatic arthritis, also 
rated as 10 percent disabling.  Service connection is in 
effect for several other disabilities and a combined 
disability rating of 70 percent has been in effect since 
January 10, 2006.  At the hearing (Transcript, page 11), the 
Veteran stated that he had constant pain in "my elbows, my 
wrists, my neck, my ankles and feet, and my, you know, my 
knees also."  To the extent that the Veteran is claiming 
service connection for disability, to include arthritis, 
involving the elbows, the wrists, the ankles, and the feet, 
this matter has not been developed or adjudicated for the 
Board's review.  The matter is referred to the RO for 
appropriate consideration.  

The appeal with regard to the increased rating for psoriasis 
is REMANDED to the RO by way of the Appeals Management Center 
in Washington, DC.  VA will notify the Veteran should further 
action be required.  


REMAND

Initially, the Board notes that it is well aware that the 
case has been in appellate status for several years.  The 
Board assures the Veteran that it would not be remanding the 
case for further development unless the Board believes it 
would be helpful for a full and fair adjudication of his 
claim.  

Submitted at the hearing, with waiver of RO consideration of 
the additional evidence, were reports of VA outpatient 
consultation.  Included was a report of one visit in March 
2010 at which time it was noted the Veteran was currently on 
topical corticosteroids.  It was stated that the psoriatic 
arthritis affected "over 7 percent" of his body surface.  It 
was noted the Veteran would need to be back on 
immunosuppressive agents "at some point when a new option 
becomes available." .It was stated the Veteran had multiple 
joint involvement and it was remarked that his quality of 
life "is definitely reduced from this disease."  He was to 
continue with follow-up treatment and evaluation with 
rheumatology and dermatitis.  He was to return in two months' 
time.  

Also submitted at the hearing was an undated communication 
from the Veteran's wife, a nurse, who provided pictures of 
psoriasis of different areas of the Veteran's body.  She 
provided measurements for the areas where psoriasis was 
involved.  She stated that her measurements resulted in the 
disease process affecting about 21 percent of the Veteran's 
body surface, a sharp contrast to the 7 percent reported by 
VA several days earlier.

Also submitted at the hearing was a March 2010 listing of 
medications the Veteran has been taking for his various 
disabilities, including his psoriasis.  

In view of the foregoing, the Board finds that a 
comprehensive VA examination to determine the Veteran's 
current disability picture is in order and the case is 
REMANDED for the following actions:

1.  VA should ask the Veteran to provide 
the names and addresses of all medical 
care providers (both VA and private) who 
have treated him for his skin disorder in 
the past several years.  After securing 
the necessary release, VA should obtain 
any records which are not duplicates of 
those contained in the claims file.  Of 
particular interest are any records at 
the VA Medical Center, Salem, Virginia, 
since March 16, 2010.  

2.  The Veteran should then be scheduled 
for an examination with a physician 
knowledgeable in skin disorders for the 
purpose of determining the current nature 
and extent of impairment attributable to 
his service-connected psoriasis.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was conducted.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must include 
the measurements of any observable 
lesions at the time of the examination 
and discuss the treatment method 
prescribed.  The examiner should set 
forth complete findings in the 
examination report.

3.  After completing the above and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied or is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be provided to him and his 
representative.  After they have had an 
adequate opportunity for response, the 
matter should be returned to the Board 
for further appellate review.  

The purpose of the examination requested in this REMAND is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to the provisions of 38 C.F.R. 
§ 3.655 (2009), failure to cooperate by not attending any 
requested VA examination may result in an adverse 
determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



